Citation Nr: 0704983	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  01-04 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability claimed as dysthymic disorder, panic disorder with 
agoraphobia, and generalized anxiety disorder. 

2.  Entitlement to service connection for residuals of injury 
to the left wrist, claimed as secondary to service connected 
psychiatric disability.

3.  Entitlement to service connection for a left hand 
disorder, claimed as secondary to service connected 
psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to April 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In November 2003 the veteran testified in a 
videoconference hearing before the undersigned Veterans Law 
Judge.  In April 2004 the Board determined that new and 
material evidence had been received sufficient to reopen the 
veteran's previously denied claim and the claim was remanded 
for additional development.  In August 2006, the RO denied 
service connection for major depression, residuals of an 
injury of the left wrist, and a left hand disorder.  


FINDINGS OF FACT

1.  The veteran's current psychiatric disability was first 
manifested in service.   

2.  The veteran's left wrist disability is the result of an 
injury caused by a service connected psychiatric disability.  

3.  The veteran's left hand disability is the result of an 
injury caused by a service connected psychiatric disability.  

CONCLUSIONS OF LAW

1.  A psychiatric disability, to include dysthymic disorder, 
panic disorder with agoraphobia, and generalized anxiety 
disorder was incurred during active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).   

2.  The residuals of left wrist injury are proximately due to 
or the result of the veteran's service connected psychiatric 
disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2006). 

3.  The veteran's left hand disability is proximately due to 
or the result of the veteran's service connected psychiatric 
disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 
(2006).  

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).  In order to 
establish service connection on a secondary basis, there must 
be (1) evidence of a current disability; (2) evidence of a 
service connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).  

1.	Psychiatric disability 

The veteran asserts entitlement to direct service connection 
for a psychiatric disability based on a documented episode of 
depression during service and a current diagnosis of 
dysthymic disorder, panic disorder with agoraphobia, and 
generalized anxiety disorder.  His August 1977 personal 
report of medical history is negative for complaints of 
depression, excessive worry, or nervous trouble of any sort 
and no psychiatric conditions were noted during his 
enlistment examination.  

The veteran testified before the undersigned Veterans Law 
Judge in November 2003.  He stated that as a tank crewman he 
was required to work in confined spaces for long periods of 
time.  He testified that he felt very uncomfortable inside 
the tank, resulting in physical symptoms such as heart 
palpitations and feeling "buried, like I wasn't getting 
enough oxygen."  He stated that he did not seek medical 
treatment for these feelings because he did not want to be 
ridiculed for perceived weakness.  He stated that he began 
drinking heavily to alleviate the feeling of confinement and 
fear he experienced while inside the tank.  

After learning of his father's heart attack in the summer of 
1979, the veteran went home on leave to visit his family.  He 
has testified that he was very upset after visiting his 
father in the hospital, which led to an episode of binge 
drinking.  The veteran has testified that he "blacked out" 
or "passed out" from excessive drinking.  While inebriated, 
the veteran severely lacerated his left hand on glass from a 
broken window.  Due to his drunkenness, he is unclear 
regarding whether he lost his balance and accidentally fell 
through the window or intentionally struck the window.  The 
veteran underwent emergency surgery to repair the damage to 
his left hand and wrist.  After surgery, the veteran was 
placed on limited duty and underwent physical therapy to 
regain mobility in his left hand.  He also underwent 
alcoholic rehabilitation training.  

A June 1979 medical board report noted that the veteran was 
belligerent, boisterous, and drunk at the time he was taken 
for emergency treatment.  The report noted that the veteran 
was depressed because of family illnesses and had an acute 
drinking binge.  The report notes the veteran punched out a 
glass window in a depressed fit of anger.  

In December 1979 the medical board concluded that the veteran 
was no longer fit for duty as a result of a deep laceration 
of the volar aspect of the left wrist with involvement of 
twelve tendons, as well as the median and ulnar nerves.  The 
veteran separated from service in April 1980.  January 1983 
VA medical records indicate the veteran sought treatment for 
decreased energy, early morning awakening, severe headaches, 
daily episodes of hyperventilation, rapid heart beat, and 
crying spells.  He reported that his symptoms first began two 
years earlier; however, they had increased in severity in the 
preceding two months.  He stated that he felt he had 
undergone a definite personality change in the past few 
years, with an increase in feelings of depression.  He denied 
a history of psychiatric symptoms prior to service.  

On examination, his physician noted definite anxiety without 
serious signs of depression.  A provisional diagnosis of 
panic disorder, generalized anxiety disorder, dysthymic 
disorder, and major depressive episode was reached and 
additional evaluation was recommended to reach a definitive 
diagnosis.  After discharge from the VA mental health service 
in March 1983, the veteran continued to receive treatment 
through VA and private medical centers for various 
psychiatric disabilities, including dysthymic disorder, 
generalized anxiety disorder, major depressive disorder, and 
panic disorder with agoraphobia.  

The veteran underwent a VA mental disorder examination in May 
2004.  The examiner noted that the veteran was cooperative 
and oriented to place, time, person, and situation.  His 
speech was of normal prosody, rate, and volume.  His mood was 
moderately depressive and his affect was full range and 
congruent.  The examiner did not observe evidence of a 
perceptual disorder, such as hallucinations or delusions.  
The veteran's thought content was appropriate and he did not 
express suicidal or homicidal thoughts.  
The veteran reported that he first began experiencing panic 
attacks during service while working inside a tank.  He 
stated that he felt weak and ashamed for feeling anxious and 
began to drink to combat the feelings rather than seeking 
medical attention.  The veteran explained that he was very 
upset by his father's heart attack, the impending breakup of 
a romantic relationship, and returning to duty; which caused 
him to drink excessively and led to the severe left hand 
laceration in June 1979.  

The examiner diagnosed dysthymic disorder, panic disorder 
with agoraphobia, and generalized anxiety disorder.  After 
examination and review of the veteran's claims file, the 
examiner concluded the veteran's current psychiatric 
disability was incurred in service.  The examiner found the 
January 1983 VA treatment records persuasive, as they 
documented the veteran's complaints of experiencing 
"spells" characterized by rapid heart beat, headaches, and 
hyperventilation for the preceding two years.  The examiner 
noted that the January 1983 medical records indicate the 
veteran reported that his panic attacks began approximately 
within a year of separating from service.  The examiner 
explained that the veteran's youth and past experiences with 
academic failure most likely prevented him from seeking 
medical attention during service when he first experienced 
symptoms.  The examiner concluded that the veteran's 
undiagnosed psychiatric disability caused the alcoholism that 
manifested during service.  The examiner concluded that it is 
at least as likely as not that the veteran's current 
psychiatric disability is related to the depression noted in 
June 1979 at the time he injured his left wrist.  

After careful consideration of all procurable and assembled 
data, reasonable doubt must be resolved in favor of the 
veteran.  Although the veteran's service medical records do 
not reflect a diagnosis of a panic disorder or depression 
during service, he has submitted credible testimony that he 
first began manifesting symptoms of a psychiatric disorder 
during service.  A VA medical examiner has reviewed the 
veteran's claims file and concluded that the alcoholism and 
depressed fit of anger documented in June 1979 were 
manifestations of a psychiatric disability.  The examiner's 
conclusion has been corroborated by a June 1979 medical board 
report which indicated the veteran was suffering from 
depression and punched a window in a depressed fit of anger.  
The veteran has a current diagnosis of dysthymic disorder, 
panic disorder with agoraphobia, and generalized anxiety 
disorder, which has been related to his feelings of 
depression during service.  The Board finds, therefore, that 
the criteria for a grant of service connection for a 
psychiatric disability are met.

2.	Left wrist and left hand disability 

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a) (2006).  In order to 
establish service connection on a secondary basis, there must 
be (1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).  

The veteran claims secondary service connection for his left 
wrist and left hand disabilities on the basis that he injured 
his left hand while drinking excessively to cope with 
symptoms of depression that manifested during service.  Of 
record is a June 1979 medical board report documenting a deep 
laceration of the volar aspect of the left wrist with twelve 
tendons and two nerves involved.  A December 1979 physical 
therapy note indicates the veteran was able to perform self-
care and manipulate small objects, however, he lacked the 
ability to fully flex and extend the third, fourth, and fifth 
fingers of the left hand.  In addition, decreased sensation 
and muscle wasting was noted.  The veteran also complained of 
difficulty with strength and trouble with cold due to poor 
circulation.  In June 1985, he underwent excision of a 
traumatic neuroma from his left wrist.  

The veteran underwent a VA examination in May 2004. The 
examiner observed the veteran's inability to completely close 
the fingers of his left hand.  The veteran reported a lack of 
sensation and fatigue in the affected areas.  The veteran 
also reported moderate loss of range of motion with moderate 
pain, especially in cold weather.  The examiner concluded 
that the veteran's undiagnosed psychiatric disorder caused 
him to become intoxicated and strike a window, which caused 
his left hand and wrist disability.  

In light of the evidence of record, reasonable doubt must be 
resolved in favor of the veteran.  The veteran sustained 
severe lacerations to his left hand and wrist during an 
episode of binge drinking during service.  In May 2004, a VA 
examiner concluded that the veteran's June 1979 drunkenness 
was an attempt to self-medicate his undiagnosed psychiatric 
disability.  This opinion has been corroborated by the June 
1979 medical board report which indicated the veteran was 
suffering from depression as a result of family illnesses and 
punched a window in a depressed fit of anger.  A VA examiner 
has concluded that the veteran's current left hand and left 
wrist disability were proximately caused by his service 
connected psychiatric disability.  The Board finds, 
therefore, that the criteria for a grant of service 
connection for a left wrist and left hand disability are met.

The Board notes that the ban on compensation for disability 
resulting from abuse of alcohol or drugs in 38 U.S.C.A. 
§§ 1110, 1131, does not preclude compensation for an alcohol 
or drug abuse disability secondary to a service-connected 
disability, or use of an alcohol or drug abuse disability as 
evidence of the increased severity of a service-connected 
disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001), reh'g denied, 268 F.3d 1340 (Fed. Cir. 2001) (en banc 
order).


Duty to Notify and Assist

Duty to Notify:  Regarding VA's duty to inform the veteran of 
the evidence needed to substantiate his claim, the RO 
notified him of the information and evidence needed to 
establish service connection in correspondence dated March 
2001 by informing him of the evidence he was required to 
submit, including any evidence in his possession, and the 
evidence that the RO would obtain on his behalf.  The veteran 
has not received notice regarding the criteria for assignment 
of effective dates of disability benefits.  However, the RO 
can rectify this error prior to assigning an effective date 
for the benefits awarded by this decision.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Duty to Assist:  Because this decision effects a complete 
grant of the benefit sought on appeal, appellate review of 
this claim may be conducted without prejudice to the veteran, 
Bernard v. Brown, 4 Vet. App. 384 (1993), and it is 
unnecessary to analyze the impact of recent changes to the 
regulations defining VA's duty to assist.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  





ORDER

1.  Entitlement to service connection for a psychiatric 
disability claimed as dysthymic disorder, panic disorder with 
agoraphobia, and generalized anxiety disorder is granted.  

2.  Entitlement to service connection for residuals of injury 
to the left wrist, claimed as secondary to service-connected 
psychiatric disability, is granted.

3.  Entitlement to service connection a left hand disorder, 
claimed as secondary to service-connected psychiatric 
disability, is granted.





____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


